Blackford, J.
This judgment must be reversed. By the statute of 1817, p. 44, under which this debt was replevied, a joint execution may issue within the proper time against the principal and surety. It follows that when, by the lapse of time, a presumption has been raised in favour of'the debtors, the scire facias which issues to defeat that presumption, cannot he objected to for praying that execution may issue against the same, parties that were liable before such presumption existed.

Per Curiam.

The judgment is reversed with costs. Causé, remanded, with directions to permit the defendants to withdraw their demurrer, &c.